Name: Commission Directive 2005/27/EC of 29 March 2005 amending, for the purposes of its adaptation to technical progress, Directive 2003/97/EC of the European Parliament and of the Council, concerning the approximation of the laws of the Member States relating to the type-approval of devices for indirect vision and of vehicles equipped with these devicesText with EEA relevance
 Type: Directive
 Subject Matter: organisation of transport;  European Union law;  technology and technical regulations;  land transport
 Date Published: 2005-03-30; 2006-10-06

 30.3.2005 EN Official Journal of the European Union L 81/44 COMMISSION DIRECTIVE 2005/27/EC of 29 March 2005 amending, for the purposes of its adaptation to technical progress, Directive 2003/97/EC of the European Parliament and of the Council, concerning the approximation of the laws of the Member States relating to the type-approval of devices for indirect vision and of vehicles equipped with these devices (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1), and in particular Article 13(2) thereof, Having regard to Directive 2003/97/EC of the European Parliament and of the Council of 10 November 2003 on the approximation of the laws of the Member States relating to the type-approval of devices for indirect vision and of vehicles equipped with these devices, amending Directive 70/156/EEC and repealing Directive 71/127/EEC (2) and in particular Article 2 thereof, Whereas: (1) Directive 2003/97/EC is one of the separate Directives in the context of the Community type-approval procedure under Directive 70/156/EEC. The provisions of Directive 70/156/EEC relating to systems, components and separate technical units for vehicles therefore apply to Directive 2003/97/EC. (2) In order to reduce the blind spot of N2 vehicles of mass not exceeding 7,5 tonnes, it is necessary to modify certain requirements laid down in Directive 2003/97/EC. (3) Since 2003, technical progress with regard to rear view mirrors has advanced considerably. It is now possible to install wide-angle rear-view mirrors on some N2 vehicles of mass not exceeding 7,5 tonnes. It is therefore appropriate to amend Directive 2003/97/EC by extending the obligation to fit Class IV wide-angle mirrors to those vehicles of category N2 having a cabin similar to that of N3 vehicles. The appropriate criterion for distinguishing the two types of N2 vehicles should be whether a class V close-proximity mirror can be fitted. (4) Vehicles having seats with a fixed seat-back angle would not be able to fulfil the standard requirements. A correction factor for such vehicles should therefore be introduced. (5) It is also appropriate to amend the administrative provisions for type-approval by introducing the distinguishing numbers of the Member States which acceded to the Community on 1 May 2004. (6) The measures provided for in this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress set up under Article 13(1) of Directive 70/156/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes I and III to Directive 2003/97/EC are amended in accordance with the Annex to this Directive. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 19 October 2005 at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 29 March 2005. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 42, 23.2.1970, p. 1. Directive as last amended by Commission Directive 2004/104/EC (OJ L 337, 13.11.2004, p. 13). (2) OJ L 25, 29.1.2004, p. 1. ANNEX Annexes I and III to Directive 2003/97/EC are amended as follows: 1. In Annex I, item 1.1.1.12, after the first sentence, the following new sentence is inserted: In the case of a seat with fixed seat-back angle, the location of the ocular points shall be adjusted in accordance with the provisions of Appendix 7 to this Annex. 2. In Appendix 5 to Annex I, the following is added to the enumeration of distinguishing numbers in point 1.1: 8 for the Czech Republic, , 29 for Estonia, , 49 for Cyprus, 32 for Latvia, 36 for Lithuania, , 7 for Hungary, 50 for Malta, , 20 for Poland, , 26 for Slovenia, 27 for Slovakia . 3. In Annex I, the following Appendix 7 is added: Appendix 7 Determination of the ocular points for a seat with a fixed seat-back angle 1. The position of the ocular points in relation to the R point shall be adjusted as indicated in the table below by X coordinates from the three-dimensional reference grid. The table indicates the basic coordinates for a fixed seat-back angle of 25 degrees. The three-dimensional reference grid for the coordinates is as defined in point 2.3 of Annex I to Directive 77/649/EEC as amended. Seat back angle Horizontal coordinates (in degrees) Ã X 25 68 mm 2. Further correction for fixed seat-back angles other than 25 The table below indicates the further corrections, from the ocular position with a fixed seat-back angle of 25 degrees, to be made to the X and Z coordinates of the ocular points when the design seat-back angle is not 25 degrees. Seat-back angle Horizontal coordinates Vertical coordinates (in degrees) Ã X Ã Z 5  186 mm 28 mm 6  177 mm 27 mm 7  167 mm 27 mm 8  157 mm 27 mm 9  147 mm 26 mm 10  137 mm 25 mm 11  128 mm 24 mm 12  118 mm 23 mm 13  109 mm 22 mm 14  99 mm 21 mm 15  90 mm 20 mm 16  81 mm 18 mm 17  72 mm 17 mm 18  62 mm 15 mm 19  53 mm 13 mm 20  44 mm 11 mm 21  35 mm 9 mm 22  26 mm 7 mm 23  18 mm 5 mm 24  9 mm 3 mm 25 0 mm 0 mm 26 9 mm  3 mm 27 17 mm  5 mm 28 26 mm  8 mm 29 34 mm  11 mm 30 43 mm  14 mm 31 51 mm  18 mm 32 59 mm  21 mm 33 67 mm  24 mm 34 76 mm  28 mm 35 84 mm  32 mm 36 92 mm  35 mm 37 100 mm  39 mm 38 108 mm  43 mm 39 115 mm  48 mm 40 123 mm  52 mm 4. In the table in Annex III and in the cell for Class IV wide-angle mirrors for motor vehicles of category N2  ¤ 7,5 t, the text is replaced by the following: Compulsory For both sides if a Class V mirror can be fitted Optional For both sides together if not; 5. In the table in Annex III and in the cell for Class V close-proximity mirrors for motor vehicles of category N2  ¤ 7,5 t, the text is replaced by the following: Compulsory, see Annex III items 3.7 and 5.5.5 One on the passengers side Optional One on the drivers side (both must be fitted at least 2 m above the ground) A tolerance of + 10 cm may be applied.